United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 25, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-40296
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

PERFECTO MONTES-CASTILLO,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 2:04-CR-522-ALL
                      --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Perfecto Montes-Castillo appeals his bench-trial conviction

for illegal reentry into the United States after deportation.          He

argues that the evidence was insufficient to establish that he

had been previously deported because the Government did not

introduce into evidence a signed copy of the order of

deportation.   Montes-Castillo does not dispute that the evidence

established that he was an alien and that he reentered the United

States without the Attorney General’s consent to reenter.        A

review of the record indicates that the evidence, particularly

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40296
                                -2-

the Warrant of Deportation executed in August 2000, was

sufficient to establish that Montes-Castillo had been previously

deported.   See United States v. Mathes, 151 F.3d 251, 252 (5th

Cir. 1998); 8 U.S.C. § 1326; United States v. Ramirez-Gamez, 171

F.3d 236, 238 (5th Cir. 1999); United States v. Flores-Peraza,

58 F.3d 164, 166 (5th Cir. 1995).

     Montes-Castillo argues that the “felony” and “aggravated

felony” provisions of 8 U.S.C. § 1326(b)(1) and (2) are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).   Montes-Castillo’s constitutional challenge is foreclosed

by Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Montes-Castillo contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court

would overrule Almendarez-Torres in light of Apprendi, we have

repeatedly rejected such arguments on the basis that

Almendarez-Torres remains binding.   See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S.

Ct. 298 (2005).   Montes-Castillo properly concedes that his

argument is foreclosed in light of Almendarez-Torres and circuit

precedent, but he raises it here to preserve it for further

review.   Accordingly, Montes-Castillo’s conviction and sentence

are AFFIRMED.